Citation Nr: 0030108	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), emphysema, and chronic bronchitis 
(claimed as secondary to in-service tobacco use).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



 
FINDINGS OF FACT

1.  The veteran served on active duty, including from January 
1951 to August 1958.

2.  On November 13, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that the veteran died on 
June [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The instant appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida that denied service 
connection for nicotine dependence and for COPD, emphysema, 
and chronic bronchitis (claimed as secondary to in-service 
tobacco use).  Unfortunately, the veteran died during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).

ORDER

The appeals are dismissed.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

